



Exhibit 10.37




HUNTINGTON INGALLS INDUSTRIES, INC.


AMENDED AND RESTATED DIRECTORS' COMPENSATION POLICY


Directors of Huntington Ingalls Industries, Inc., a Delaware corporation (the
"Company"), who are not
employed by the Company or one of its subsidiaries (''non-employee directors")
are entitled to the compensation set forth below for their service as a member
of the Board of Directors (the "Board") of the Company. The Board has
the right to amend this policy from time to time.


Cash Compensation
 
 
Annual Retainer
 
$100,000
Additional Non-Executive Chairman Retainer
 
$250,000
Additional Committee Chair Retainers
 
 
Audit Committee Chair
 
$20,000
Compensation Committee Chair
 
$15,000
Governance and Policy Committee Chair
 
$15,000
Finance Committee Chair
 
$15,000
Additional Audit Committee Member Retainer
 
$15,000
Additional Compensation Committee Member Retainer
 
$5,000
Additional Governance and Policy Committee Member Retainer
 
$5,000
Additional Finance Committee Member Retainer
 
$5,000
 
 
 
Equity Compensation
 
 
Annual Equity Award
 
$100,000



Cash Compensation


Each non-employee director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above (the "Annual Retainer"). A
non-employee director who serves as the Non-Executive Chairman of the Board will
be entitled to an additional annual cash retainer while serving in that position
in the amount set forth above (the "Additional Chair Retainer"). A non-employee
director who serves as the Chairman of the Audit Committee, the Compensation
Committee, the Governance and Policy Committee or the Finance Committee of the
Board will be entitled to an additional annual cash retainer while serving in
that position in the applicable amount set forth above (an "Additional Committee
Chair Retainer''). A non-employee director who serves as a member of the Audit
Committee, the Compensation Committee, the Governance and Policy Committee or
the Finance Committee of the Board (other than as the Chairman of the applicable
committee) will be entitled to an additional cash retainer while serving as a
member of that committee in the applicable amount set forth above (the
"Additional Committee Member retainer").


The amounts of the Annual Retainer, Additional Chair Retainer, Additional
Committee Chair Retainers and Additional Committee Member Retainers reflected
above are expressed as annualized amounts. These retainers will be paid on a
quarterly basis, at the end of each quarter in arrears. The retainer for a
non-employee director for a particular quarter will be pro-rated if the
non-employee director serves (or serves in the corresponding position, as the
case may be) for only a portion of the quarter (with the proration based on the
number of calendar days in the quarter that the director served as a
non-employee director or held the particular position, as the case may be).


Equity Awards


On the first trading day of each fiscal quarter of the Company, each
non-employee director then in office will automatically be granted an award of
stock units determined by dividing (1) one-quarter (1/4) of the Annual Equity





--------------------------------------------------------------------------------





Award grant value set forth above by (2) the per-share closing price (in regular
trading) of the Company's common stock on the New York Stock Exchange on the
date of grant, rounded down to the nearest whole unit.


Each stock unit award will be made under and subject to the terms and conditions
of the Company’s 2012 Long-Term Incentive Plan or any successor equity
compensation plan approved by the Company's stockholders and in effect at the
time of grant (the “Plan”), and will be evidenced by, and subject to the terms
and conditions of, an award certificate in the form approved by the Board to
evidence such type of grant pursuant to this policy. Each award will be fully
vested at grant and will generally become payable within 30 days following the
date the non-employee director ceases to provide services as a member of the
Board. Non-employee directors are entitled to receive dividend equivalents with
respect to outstanding and unpaid stock units granted pursuant to this policy.
Dividend equivalents, if any, are paid in the form of a credit of additional
stock units under the Plan and are subject to the same vesting, payment and
other provisions as the underlying stock units.


Notwithstanding the foregoing, if a non-employee director beneficially owns
shares of the Company’s common stock (his “Beneficial Ownership”) with a value
equal to at least five times (5x) the director’s annual cash retainer (the
“Ownership Guideline”) as of the date of the last quarterly grant of the Annual
Equity Award for a given year (the “Measurement Date”), the non-employee
director may elect under the terms of the Board Deferred Compensation Policy to
receive his Annual Equity Award for the following calendar year in the form of
either (a) shares of the Company’s common stock (with the number of shares being
equal to the number of stock units the director would have been granted on each
quarterly grant date, but for the election) or (b) stock units that are payable
in the fifth calendar year after the year in which the Annual Equity Award is
earned (or upon the director’s separation from service from the Board, if
earlier). The common stock or stock units, as the case may be, will be fully
vested on the date of grant and will be issued under (and subject to the terms
of) the Plan and the stock units will further be subject to the terms of the
Board Deferred Compensation Policy. If the non-employee director elects to
receive common stock and the non-employee director’s Beneficial Ownership is
less than the Ownership Guideline as of any quarterly grant date in the
following calendar year, the non-employee director will be required to retain
all of the common stock received on that quarterly grant date (net of taxes)
until the next Measurement Date on which his Beneficial Ownership is greater
than the Ownership Guideline.


Any stock units credited to a non-employee director (including in an account
under the Board Deferred Compensation Policy), any shares owned by a
non-employee director, the non-employee director’s spouse or minor children, any
shares owned by a trust for the benefit of a non-employee director or his or her
family shall count as shares beneficially owned by a non-employee director for
purposes of the Ownership Guideline.


The foregoing general provisions are, in the case of a particular award, subject
to the terms and conditions of the applicable award certificate.


Expense Reimbursement


All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board-related business.


Such benefits and reimbursements are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that the
non-employee director receives in one taxable year shall not affect the amount
of such benefits or reimbursements that the non-employee director receives in
any other taxable year. The non-employee director shall promptly provide the
Company with reasonable written substantiation for any such expenses. The
Company shall pay any such reimbursement to the non-employee director promptly
after its receipt of such documentation and in all events not later than the end
of the calendar year following the year in which the related expense was
incurred.













